Citation Nr: 1227211	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and an adjustment disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to October 2000. 


This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2011, the Board remanded the Veteran's case to the RO to afford him an opportunity to undergo a VA examination, and to obtain more information regarding any in-service stressors.  The Veteran did not appear for his scheduled examination, nor did he submit any additional information regarding any alleged stressor.  A supplemental statement of the case was issued in January 2012; and, the appeal is once again before the Board.


FINDINGS OF FACT

1.  The Veteran is shown to have manifested a personality disorder while on active duty.

2.  The Veteran is not a combat Veteran nor did he experience any activity that caused him to fear hostile enemy or terrorist activity; the Veteran does not have PTSD related to a confirmed in-service PTSD stressor event.

3.  Evidence currently of record does not contain a diagnosis for an acquired psychiatric disorder other than PTSD.


CONCLUSIONS OF LAW

An acquired psychiatric disorder, including PTSD and an adjustment disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9, 4.127 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

Before addressing the merits of the issue of entitlement to service connection for an acquired psychiatric disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In the May 2008 letter he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2008.  An October 2008 letter additionally informed the Veteran that specific details regarding his alleged in-service stressors were needed.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).   

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service treatment and personnel records have been obtained and associated with the claims file.  The Veteran's private treatment records are also of record.  

The case was remanded in March 2011 to obtain additional information regarding the Veteran's alleged in-service stressor and to afford him a VA examination and opinion to determine the etiology of his claimed disorder.  In a June 2011 letter, the RO advised the Veteran that he would be scheduled for a VA examination in conjunction with his claim.  The Veteran was scheduled for June 2011 VA examination at the VA medical center (VAMC) in Augusta but the record indicates that he failed to report for that examination.  Because the Veteran failed to report for his scheduled VA examinations, the Board must rate the service-connection claim on the evidence of record.  38 C.F.R. § 3.655(b).  As will be explained in more detail below, without a current examination, there is no competent or credible of a currently diagnosed psychiatric disorder which may be service-connected.

The Veteran has not made any attempt to show good cause or explain why he missed his last examination.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991). VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, a remand for an additional VA examination is not warranted as to the claim for service connection for an acquired psychiatric disorder.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran asserts that he suffers from PTSD due to witnessing a fellow service member commit suicide by jumping off the side of the ship, at the end of September or the beginning of October 1999.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Until recently, a non-combat veteran's lay testimony, by itself, was typically not enough to establish the occurrence of the reported stressor.  However, the Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  However, as the Veteran's alleged stressor is not related to hostile military or terrorist activity, these regulatory changes are not for application in this case.

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to 'fear of hostile military or terrorist activity,' then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The Board additionally notes that a personality disorder is not a disease or injury for VA compensation purposes absent competent medical evidence of a superimposed injury or disease resulting in additional psychiatric disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (West 2002 & Supp. 2011); VAOPGCPREC 82-90; see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran essentially contends that he developed PTSD or another psychiatric disorder as a result of witnessing a fellow service member commit suicide by jumping off the side of their ship.  See May 2008 Claim, January 2009 Notice of Disagreement.  Having reviewed the entire record of evidence, lay and medical, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for an acquired psychiatric disorder.

First, the Board finds that the Veteran is not a combat Veteran nor did he experience any activity during service that caused him to fear hostile enemy or terrorist activity.  Review of the Veteran's service personnel records reflects no combat citations, such as medals or awards indicative of combat experiences. Moreover, although he served during the Persian Gulf War, the Veteran's service personnel records indicate that the Veteran had no foreign service during his period of active duty. In fact, the Veteran does not assert that he experienced any combat situations or any experiences which caused him to fear hostile enemy or terrorist activity.  Rather, the only information in the file reflects that he attributes his psychiatric disorder to witnessing a fellow service member's suicide. 

The Veteran did not experience symptomatology of a psychiatric disorder that could be service-connected during service.  The Board notes that the Veteran was diagnosed with a personality disorder during service.  A personality disorder is not a disease for VA compensation purposes where, as in this case, there is no competent evidence of a superimposed disease or injury during service that created additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  While the service treatment records reflect additional psychiatric diagnoses, other than a personality disorder, the evidence reflects that upon further treatment it was concluded that the Veteran's only psychiatric ailment related to a personality disorder. 

In a January 1999 service entrance examination, the Veteran's psychiatric clinical evaluation was normal.  An April 1999 psychiatric clinical evaluation additionally reflected normal results.  The Veteran was referred to the Mental Health Department for an evaluation on June 24, 1999.  The staff clinical psychiatrist noted that the Veteran primarily used mature approaches to integrate external reality and private feelings.  It was noted that the Veteran appeared to have a balanced grasp of himself, his family of origin, and the world, albeit he may underestimate and/or diminish family psychopathology.  It was noted that the likelihood of recurrence of psychiatric impairment of function was low and that the Veteran possessed the capacity to be an asset to the military.  The Veteran was diagnosed with an Axis I organic sleep disorder and no Axis II diagnosis. 

Numerous in-service treatment records dated between September 1999 and July 2000 reflect psychiatric treatment.  In September 1999, the Veteran went to sick call complaining of feeling like he was losing control and falling apart since his arrival on the ship; he was diagnosed with an adjustment disorder, mixed.   Several visits that month reflect the difficulties that the Veteran had adjusting to his new surroundings.  He was diagnosed with an adjustment disorder mixed and personality disorder with narcissistic traits.  In December 1999, the Veteran was escorted to the medical department due to suspicion that he was suicidal.  A diagnosis of rule out adjustment disorder vs. major depression was noted.  A week later the Veteran indicated that his mood had improved, but still had periodic anxiety.  He was diagnosed with no Axis I disorder but an Axis II problem. 

In June 2000, the Veteran was additionally brought in for psychological treatment due to concerns of him being suicidal.  In a June 7, 2000 evaluation by a clinical psychologist, it was noted that the Veteran did not want treatment with medication.  Rather, he requested service discharge.  An Axis I diagnosis was deferred; a personality disorder with borderline traits was diagnosed.  In a June 23, 2000 psychology note, it was noted that the Veteran appeared to be exaggerating his problems in an effort to get off the ship.  The clinical psychologist noted that the Veteran had borderline traits.  A June 25, 2000 psychology note reflected the Veteran's continuing desire to be removed from his ship.  He was diagnosed with borderline traits at that time.  The Veteran's records reflect additional psychiatric treatment in July 2000. 

Significantly an August 3, 2000 outpatient psychiatric evaluation reflected that the Veteran was psychiatrically fit for full duty.  In an August 15, 2000 addendum it was noted that the Veteran did not meet criteria for an Axis I mood or anxiety disorder.  The clinical psychologist noted that he had always been diagnosed with Axist II traits, although two separate providers had now diagnosed him with some form of full-blown personality disorder.  It was noted that despite an almost certain tendency for the Veteran to exaggerate his symptoms, his unmitigated insistence that he will harm himself if not discharged and the lengths he has gone to obtain a discharge, both have taken a toll within his division that cannot be tolerated for any length of time.  It was therefore recommended that he be administratively separated.  He was diagnosed with a borderline personality disorder with dependent traits.  A September 2000 separation examination reflected a normal psychiatric clinical evaluation; it was noted that the Veteran suffered from a borderline personality disorder. 

The evidence thus relates all the in-service psychiatric symptoms to the personality disorder, and contains no indication that the Veteran experienced a superimposed injury or disease resulting in additional psychiatric disability during service; therefore, the evidence does not indicate that the Veteran experienced symptomatology of a psychiatric disorder which might be service connected during service.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Following service, the evidence reflects treatment for PTSD.  The Board finds that the weight of the evidence demonstrates that Veteran did not experience an in-service stressor event.  Although the Veteran has repeatedly been asked to submit additional information regarding his alleged stressor, no such information has been provided.  Rather, the Veteran has only reported that sometime at the end of September or the beginning of October 1999, he witnessed a fellow serviceman commit suicide by jumping off the side of the ship  See May 2008 Claim and January 2009 Notice of Disagreement.

The evidence of record does not corroborate the Veteran's claimed stressor event. In an October 2008 letter, the Veteran was advised of the need to provide information that would allow for corroboration of the stressor.  In a subsequent April 2011 letter, the Veteran was once again asked to provide specific details regarding stressful incidents in service that he believed had resulted in his PTSD.  He was advised that he could submit statements from fellow servicemen or other persons who have knowledge of his stressful incidents to support his claim.  The Veteran did not provide this information.  In a November 2008 Memorandum by the Joint Services Records Research Center (JSRRC) Coordinator, a formal finding was made indicating there was a lack of information required to corroborate stressors for his PTSD claim.  As the Veteran is not a combat veteran and his stressor cannot be verified based on the vague information provided, the Board finds that the evidence of record does not support the Veteran's claim for PTSD.

With no proof of an in-service stressor, element (3) of 38 C.F.R. § 3.304(f) is not met, and the claim for PTSD, fails on this basis alone.
      
Even though the records reflect a diagnosis of PTSD, the fact that he has a diagnosis is irrelevant to the outcome of his claim.  The Board has considered a February 2008 private treatment note which reflects that the Veteran continues to have flash backs to events he saw while he was on the boat.  A diagnosis of PTSD was rendered at that same visit.  Nevertheless, the private record did not reflect any descriptions of the stressor event.  Significantly, although it appears that the PTSD diagnosis in February 2008 is based on in-service events, it is predicated on the Veteran's own self-report of the unverified stressors.  As the Board has found that the Veteran's stressors are unverified, this diagnosis lacks probative value in establishing a relationship between his current psychiatric disorder and service.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing its decisions in Swann and Reonal, reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  The Board may not, however, disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the Veteran.  Nevertheless, as the Board finds no basis to verify his alleged stressor, no probative value is given to this February 2008 diagnosis.  

As to any claim the Veteran may assert to a psychiatric disorder, other than PTSD, the Board notes that the medical records do not demonstrate a current diagnosis, separate from PTSD, at any point since May 2008 when he filed his claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication). Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board again notes that the Veteran's claim was remanded by the Board in March 2011 to obtain more information regarding the Veteran's alleged stressors and to afford him a VA examination.  Regulations provide that when entitlement to a benefit cannot be established or confirmed without a current VA examination and the claimant, without good cause, fails to report for such examination, and the examination was scheduled in conjunction with an original compensation claim, the claim shall be rated based upon the evidence of record.  See 38 C.F.R. § 3.655 (2011).  Thus, the Board must rely upon the evidence in the claims file to reach its decision.   In the absence of credible supporting evidence verifying the occurrence of the Veteran's claimed in-service stressor, service connection is denied. 


ORDER

Service connection for an acquired psychiatric disorder, including posttraumatic PTSD and an adjustment disorder is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


